Title: Intelligence from London, 31 January 1777
From: Adams, John
To: Warren, James


     
      Dr Sir
      London Jan. 31. 1777
     
     I flatter myself with the Pleasure of hearing from you Soon, and in the mean Time, I wish to convey to you a Piece of important Secret Intelligence, relative to the Situation of this Court with Spain and which I procured in Such a Way, as I gave my Honour I would not repeat it to any one, on this Side of the Water. During the latter Part of the Administration of Lord Dartmouth a Scheme was formed, for establishing a Colony on the Lands of the Musquito Indians, and Seven or Eight of that Tribe came hither, and gave Assurance that they would Sell a Part of their Territory to the English. Dr. Ervin and Captn. Blair, were the Persons, who undertook to carry the Project into Execution, and accordingly loaded a Vessell and Sailed with a Cargo of Goods, Implements of Husbandry, servants &c. to the Musquito shore. A legislative Council, and Justices of Peace were appointed from hence, for the Government of the Colony. The Spaniards were alarmed at the Settlement, and in Consequence Seized the Vessell and Cargo: and about Ten Weeks ago Captn. Blair came home to Seek Redress. Lord Weymouth, immediately Sent orders to the British Ambassadors at Madrid to demand the Restoration of the Vessell and Cargo. That Court peremptorily refused it, unless it was declared that Captn. Blair did not Act by Authority of the British Court. Lord Weymouth refuses to say so, and has told the Cabinet, he dare not do it (which will Account for his threatned Resignation, as was mentioned in one of my former Letters) altho it was a Plan adopted and carried into Execution before he came into Office, and therefore he alledges he is bound to protect and Support the Colony, and more especially as the Musquito Indians disclaim all Subordination to the Court of Spain, and on the contrary upon the Arrival of each new Governor at Jamaica their King or Sachem, has for many Years made it an invariable Custom to go to that Island and pay a Sort of Homage to its Governor, as the Representative of the Crown of England. The Substance of the last answer from Spain was, that if the British Court made it a Serious Matter, the Court of Madrid was determined to do the Same. I shall not trouble you with any Observations upon this Intelligence. You will make your own Use of it. Lord Weymouth, I am assured will not flinch from it, as he considers himself in a very delicate situation.
     The Indians in the above Letter returned in the Ship with Dr. Ervin and Capt. Blair to the Musquito shore. One of them was a Prince.
     If I had two or three Aid de Camps and a secretary, as the great Men of the Age have, I would present you with a fairer Copy. But We small Folks are obliged to do our own Drudgery, and We have so much of it to do, that We must do it in Haste.
    